IN THE UNITED STATES COURT OF APPEALS
                                   FOR THE FIFTH CIRCUIT


                                          No. 00-41130
                                        Summary Calendar


UNITED STATES OF AMERICA,
                                                                Plaintiff-Appellee,
                                                versus
ALBERT JULIAN COREY,
                                                                Defendant-Appellant.
                     _________________________________________
                        Appeal from the United States District Court
                             for the Eastern District of Texas
                                 USDC No. 4:00-CR-24-1
                     _________________________________________
                                    November 27, 2001
Before POLITZ, WIENER, and PARKER, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Albert Julian Corey has requested leave to
withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738
(1967). Corey has not filed a response to counsel’s motion to withdraw. Our
independent review of the brief and the record discloses no nonfrivolous issue for
appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities in this case, and the APPEAL IS DISMISSED.
5th Cir. R. 42.2

        *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.